      Case 1:19-cv-01658-DAD-BAM Document 40 Filed 01/15/21 Page 1 of 16

 1   Gary G. Goyette, Esq. – SBN 224715
     Rachel E. Simons, Esq. – SBN 322804
 2   GOYETTE & ASSOCIATES, INC.
     A Professional Law Corporation
 3   2366 Gold Meadow Way, Suite 200
     Gold River, CA 95670
 4   Telephone: (916) 851-1900
 5   Facsimile: (916) 851-1995
     Email: goyetteg@goyette-assoc.com
 6          rachel@goyette-assoc.com

 7   Attorneys for Plaintiffs LA-KEBBIA WILSON and
     CHARLES SMITH
 8

 9 Douglas  T. Sloan, City Attorney (State Bar # 194996)
   Francine M. Kanne, Chief Assistant City Attorney (State Bar # 139028)
10 CITY  OF FRESNO
   2600 Fresno Street, Room 2031
11 Fresno, CA 93721

12 BETTS   & RUBIN, A Professional Corporation
   907 Santa Fe Avenue, Suite 201
13 Fresno, CA 93721
   Telephone: (559) 438-8500
14 Facsimile: (559) 438-6959
   James B. Betts (State Bar #110222)
15 Joseph D. Rubin (State Bar # 149920)
     Attorneys for Defendant CITY OF FRESNO
16

17 Bruce J. Berger #133320
   Bruce J. Berger Law Firm, Inc.
18 2147 Herndon Avenue, Suite 103
   Clovis, CA 93611
19 Voice: (559) 284-9467
   Email: bruceb@bjbergerlaw.com
20 Attorneys for Defendant HOWARD LACY

21

22
                                UNITED STATES DISTRICT COURT
23
                              EASTERN DISTRICT OF CALIFORNIA
24

25

26

27

28

                                               1
                                  STIPULATED PROTECTIVE ORDER
      Case 1:19-cv-01658-DAD-BAM Document 40 Filed 01/15/21 Page 2 of 16

 1   LA-KEBBIA WILSON and CHARLES                        Case No. 1:19-cv-01658-DAD-BAM
     SMITH,
 2                                                       STIPULATED PROTECTIVE ORDER
                   Plaintiffs,
 3
     v.
 4

 5 CITY OF FRESNO, HOWARD LACY,
   JEFFREY CARDELL, JENNIFER CLARK,
 6 KELLI FURTADO, TIMOTHY BURNS,
   KEVIN WATKINS, ANDREIA CUEVAS,
 7 DEL ESTABROOKE, and DOES 1 through
   100, inclusive,
 8

 9                 Defendants.

10

11

12

13         Pursuant to Fed. R. Civ. P. 26(c), Plaintiffs LA-KEBBBIA WILSON and CHARLES SMITH

14 and Defendants CITY OF FRESNO and HOWARD LACY stipulate to the following protective order.

15 1.      PURPOSES AND LIMITATIONS

16          Disclosure and discovery activity in this action are likely to involve production of confidential,

17 proprietary, or private information for which special protection from public disclosure and from use for

18 any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby

19 stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
20 acknowledge that this Order does not confer blanket protections on all disclosures or responses to

21 discovery and that the protection it affords from public disclosure and use extends only to the limited

22 information or items that are entitled to confidential treatment under the applicable legal principles. The

23 parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order does

24 not entitle them to file confidential information under seal; Eastern District Local Rule 141 sets forth the

25 procedures that must be followed and the standards that will be applied when a party seeks permission

26 from the Court to file material under seal.

27 2.      DEFINITIONS

28

                                                  2
                                     STIPULATED PROTECTIVE ORDER
      Case 1:19-cv-01658-DAD-BAM Document 40 Filed 01/15/21 Page 3 of 16

 1         2.1       Challenging Party: a Party or Non-Party that challenges the designation of information or
 2 items under this Order.

 3          2.2      “CONFIDENTIAL” Information or Items: information (regardless of the medium or how
 4 it is generated, stored, or maintained) or tangible things that qualify for protection under Federal Rule of

 5 Civil Procedure 26(c) and/or other applicable privileges.

 6          2.3      Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as
 7 their support staff).

 8          2.4      Designating Party: a Party or Non-Party that designates information or items that it
 9 produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

10          2.5      Disclosure or Discovery Material: all items or information, regardless of the medium or
11 manner in which it is generated, stored, or maintained (including, among other things, testimony,

12 transcripts, and/or tangible things), that are produced or generated in disclosures or responses to discovery

13 in this matter.

14          2.6      Expert: a person with specialized knowledge or experience in a matter pertinent to the
15 litigation who has been retained by a Party or its counsel to serve as an expert witness or as a consultant

16 in this action and who is not a past or current employee of a Party and who, at the time of retention, is not

17 anticipated to become an employee of a Party or a competitor of a Party; as well as any person retained,

18 designated, or disclosed by a Party as an expert pursuant to Fed. R. Civ. P. 26(a)(2).

19          2.7      House Counsel: attorneys who are employees of a Party to this action (as well as their
20 support staff). House Counsel does not include Outside Counsel of Record or any other outside counsel.

21          2.8      Non-Party: any natural person, partnership, corporation, association, or other legal entity
22 not named as a Party to this action.

23          2.9      Outside Counsel of Record: attorneys who are not employees of a Party to this action but
24 who are retained to represent or advise a Party to this action and have appeared in this action on behalf

25 of that Party or are affiliated with a law firm which has appeared on behalf of that Party (as well as their

26 support staff).

27          2.10 Party:      any party to this action, including all of its officers, directors, employees,
28 consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                                                    3
                                       STIPULATED PROTECTIVE ORDER
      Case 1:19-cv-01658-DAD-BAM Document 40 Filed 01/15/21 Page 4 of 16

 1          2.11 Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in
 2 this action, including a Party that is defending a deposition noticed or subpoenaed by another Party.

 3          2.12 Professional Vendors: persons or entities that provide litigation support services (e.g.,
 4 photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or

 5 retrieving data in any form or medium, etc.) and their employees and subcontractors.

 6          2.13 Protected Material:       any Disclosure or Discovery Material that is designated as
 7 “CONFIDENTIAL.”

 8          2.14 Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing
 9 Party, including a Party that has noticed or subpoenaed and is taking a deposition or comparable

10 testimony.

11 3.      SCOPE
12          The protections conferred by this Stipulation and Order cover not only Protected Material (as
13 defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,

14 excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

15 presentations by Parties or their Counsel that might reveal Protected Material. Any use of Protected

16 Material at trial shall be governed by a separate agreement or order.

17 4.      DURATION
18          Even after final disposition of this litigation, the confidentiality obligations imposed by this Order
19 shall remain in effect until a Designating Party agrees otherwise in writing or a Court order otherwise
20 directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and defenses in this

21 action, with or without prejudice; and (2) final judgment herein after the completion and exhaustion of all

22 appeals, rehearings, remands, trials, or reviews of this action, including the time limits for filing any

23 motions or applications for extension of time pursuant to applicable law.

24 5.      DESIGNATING PROTECTED MATERIAL
25          5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-
26 Party that designates information or items for protection under this Order must take care to limit any such

27 designation to specific material that qualifies under the appropriate standards of Fed. R. Civ. P. 26(c). The

28 Designating Party must designate for protection only those parts of material, documents, items, or oral or

                                                   4
                                      STIPULATED PROTECTIVE ORDER
      Case 1:19-cv-01658-DAD-BAM Document 40 Filed 01/15/21 Page 5 of 16

 1 written communications that qualify – so that other portions of the material, documents, items, or

 2 communications for which protection is not warranted are not swept unjustifiably within the ambit of this

 3 Order.

 4          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to be
 5 clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or

 6 retard the case development process or to impose unnecessary expenses and burdens on other parties)

 7 expose the Designating Party to sanctions.

 8          If it comes to a Designating Party’s attention that information or items that it designated for
 9 protection do not qualify for protection, that Designating Party must promptly notify all other Parties that

10 it is withdrawing the mistaken designation.

11          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order (see, e.g.,
12 second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery

13 Material that qualifies for protection under this Order must be clearly so designated before the material is

14 disclosed or produced. Designation in conformity with this Order requires:

15                (a) for information in documentary form (e.g., paper or electronic documents, but excluding
16 transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the legend

17 or watermark “CONFIDENTIAL” to each page that contains Protected Material. If only a portion or

18 portions of the material on a page qualifies for protection, the Producing Party also must clearly identify

19 the protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each
20 portion, that it is “CONFIDENTIAL.” A Party or Non-Party that makes original documents or materials

21 available for inspection need not designate them for protection until after the inspecting Party has

22 indicated which material it would like copied and produced. During the inspection and before the

23 designation, all of the material made available for inspection shall be deemed “CONFIDENTIAL.” After

24 the inspecting Party has identified the documents it wants copied and produced, the Producing Party must

25 determine which documents, or portions thereof, qualify for protection under this Order. Then, before

26 producing the specified documents, the Producing Party must affix the designation “CONFIDENTIAL”

27 to each page that contains Protected Material. If only a portion or portions of the material on a page

28 qualifies for protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by

                                                   5
                                      STIPULATED PROTECTIVE ORDER
      Case 1:19-cv-01658-DAD-BAM Document 40 Filed 01/15/21 Page 6 of 16

 1 making appropriate markings in the margins) and must specify, for each portion, that it is

 2 “CONFIDENTIAL.”

 3                (b) for testimony given in deposition or in other pretrial or trial proceedings, that the Party or
 4 Non-Party offering or sponsoring the testimony identify on the record, before the close of the deposition,

 5 hearing, or other proceeding, all protected testimony, and further specify any portions of the testimony

 6 that qualify as “CONFIDENTIAL.” When it is impractical to identify separately each portion of

 7 testimony that is entitled to protection, and when it appears that substantial portions of the testimony may

 8 qualify for protection, the Party or Non-Party offering or sponsoring the testimony may invoke on the

 9 record (before the deposition or proceeding is concluded) a right to have up to twenty (20) days to identify

10 the specific portions of the testimony as “CONFIDENTIAL.” Only those portions of the testimony that

11 are appropriately designated as “CONFIDENTIAL” for protection within the 20 days shall be covered by

12 the provisions of this Stipulation and Protective Order. Transcript pages containing Protected Material

13 must be separately bound by the court reporter, who must affix to each such page the legend

14 “CONFIDENTIAL” as instructed by the Party or Non-Party that offered or sponsored the testimony.

15                (c) for information produced in some form other than documentary and for any other tangible
16 items, that the Producing Party affix in a prominent place on the exterior of the container or containers in

17 which the information or item is stored the legend “CONFIDENTIAL.” If only a portion or portions of

18 the information or item warrant protection, the Producing Party, to the extent practicable, shall identify

19 the protected portion(s), specifying the material as “CONFIDENTIAL.”
20          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate
21 qualified information or items as “CONFIDENTIAL” does not, standing alone, waive the Designating

22 Party’s right to secure protection under this Order for such material. If material is appropriately

23 designated as “CONFIDENTIAL” after the material was initially produced, the Receiving Party, upon

24 timely notification of the designation, must make reasonable efforts to assure that the material is treated

25 in accordance with the provisions of this Order.

26          5.4     Alteration of Confidentiality Stamp. A Receiving Party shall not alter, edit, or modify any
27 Protected Material so as to conceal, obscure, or remove a “CONFIDENTIAL” stamp or legend thereon;

28 nor shall a Receiving Party take any other action so as to make it appear that Protected Material is not

                                                     6
                                        STIPULATED PROTECTIVE ORDER
      Case 1:19-cv-01658-DAD-BAM Document 40 Filed 01/15/21 Page 7 of 16

 1 subject to the terms and provisions of this Stipulation and Order. However, nothing in this section shall

 2 be construed so as to prevent a Receiving Party from challenging a confidentiality designation subject

 3 to the provisions of section 6, infra.

 4 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 5          6.1    Timing of Challenges.       Any Party or Non-Party may challenge a designation of
 6 confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality designation

 7 is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a significant

 8 disruption or delay of the litigation, a Party does not waive its right to challenge a confidentiality

 9 designation by electing not to mount a challenge promptly after the original designation is disclosed.

10          6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution process by
11 providing written notice of each designation it is challenging and describing the basis for each challenge.

12 To avoid ambiguity as to whether a challenge has been made, the written notice must recite that the

13 challenge to confidentiality is being made in accordance with this specific paragraph of the Protective

14 Order. The parties shall attempt to resolve each challenge in good faith and must begin the process by

15 conferring directly (in voice-to-voice dialogue; other forms of communication are not sufficient) within

16 14 days of the date of service of notice. In conferring, the Challenging Party must explain the basis for its

17 belief that the confidentiality designation was not proper and must give the Designating Party an

18 opportunity to review the designated material, to reconsider the circumstances, and, if no change in

19 designation is offered, to explain the basis for the chosen designation. A Challenging Party may proceed
20 to the next stage of the challenge process only if it has engaged in this meet and confer process first or

21 establishes that the Designating Party is unwilling to participate in the meet and confer process in a timely

22 manner.

23          6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,
24 the Challenging Party shall file and serve a motion to remove confidentiality under Eastern District Local

25 Rule 230 and 251 (and in compliance with Eastern District Local Rules 141 and 141.1, if applicable)

26 within 14 days of the parties agreeing that the meet and confer process will not resolve their dispute, or

27 by the first day of trial of this matter, whichever date is earlier, unless the parties agree in writing to a

28 longer time. Each such motion must be accompanied by a competent declaration affirming that the movant

                                                   7
                                      STIPULATED PROTECTIVE ORDER
      Case 1:19-cv-01658-DAD-BAM Document 40 Filed 01/15/21 Page 8 of 16

 1 has complied with the meet and confer requirements imposed in the preceding paragraph. In addition, the

 2 Challenging Party may file a motion challenging a confidentiality designation at any time if there is good

 3 cause for doing so, including a challenge to the designation of a deposition transcript or any portions

 4 thereof. Any motion brought pursuant to this provision must be accompanied by a competent declaration

 5 affirming that the movant has complied with the meet and confer requirements imposed by the preceding

 6 paragraph.

 7          The burden of persuasion in any such challenge proceeding shall be on the Designating Party,
 8 regardless of whether the Designating Party is the moving party or whether such Party sought or opposes

 9 judicial intervention. Frivolous challenges, and those made for an improper purpose (e.g., to harass or

10 impose unnecessary expenses and burdens on other parties) may expose the Challenging Party to

11 sanctions. Unless the Designating Party has waived the confidentiality designation by failing to oppose a

12 motion to remove confidentiality as described above, all parties shall continue to afford the material in

13 question the level of protection to which it is entitled under the Producing Party’s designation until the

14 court rules on the challenge.

15          6.4   Withdrawal of “CONFIDENTIAL” Designation. At its discretion, a Designating Party
16 may remove Protected Material/Confidential Documents from some or all of the protections and

17 provisions of this Stipulation and Order at any time by any of the following methods:

18                 (a)    Express Written Withdrawal.          A Designating Party may withdraw a
19 “CONFIDENTIAL” designation made to any specified Protected Material/Confidential Documents
20 from some or all of the protections of this Stipulation and Order by an express withdrawal in a writing

21 signed by such Party (or such Party’s Counsel, but not including staff of such Counsel) that specifies

22 and itemizes the Disclosure or Discovery Material previously designated as Protected

23 Material/Confidential Documents that shall no longer be subject to all or some of the provisions of this

24 Stipulation and Order. Such express withdrawal shall be effective when transmitted or served upon the

25 Receiving Party. If a Designating Party is withdrawing Protected Material from only some of the

26 provisions/protections of this Stipulation and Order, such Party must state which specific provisions are

27 no longer to be enforced as to the specified material for which confidentiality protection hereunder is

28 withdrawn: otherwise, such withdrawal shall be construed as a withdrawal of such material from all of

                                                  8
                                     STIPULATED PROTECTIVE ORDER
      Case 1:19-cv-01658-DAD-BAM Document 40 Filed 01/15/21 Page 9 of 16

 1 the protections/provisions of this Stipulation and Order;

 2                  (b)    Express Withdrawal on the Record.         A Designating Party may withdraw a
 3 “CONFIDENTIAL” designation made to any specified Protected Material/Confidential Documents

 4 from all of the provisions/protections of this Stipulation and Order by verbally consenting in court

 5 proceedings on the record to such withdrawal – provided that such withdrawal specifies the Disclosure

 6 or Discovery Material previously designated as Protected Material/Confidential Documents that shall

 7 no longer be subject to any of the provisions of this Stipulation and Order. A Designating Party is not

 8 permitted to withdraw Protected Material from only some of the protections/provisions of this

 9 Stipulation and Order by this method;

10                  (c)    Implicit Withdrawal by Publication or Failure to Oppose Challenge.                A
11 Designating Party shall be construed to have withdrawn a “CONFIDENTIAL” designation made to any

12 specified Protected Material/Confidential Documents from all of the provisions/protections of this

13 Stipulation and Order by either (1) making such Protected Material/Confidential Records part of the

14 public record – including but not limited to attaching such as exhibits to any filing with the court without

15 moving, prior to such filing, for the court to seal such records; or (2) failing to timely oppose a

16 Challenging Party’s motion to remove a “CONFIDENTIAL” designation to specified Protected

17 Material/Confidential Documents. Nothing in this Stipulation and Order shall be construed so as to

18 require any Party to file Protected Material/Confidential Documents under seal, unless expressly

19 specified herein.
20 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
21          7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or
22 produced by another Party or by a Non-Party in connection with this case only for prosecuting, defending,

23 or attempting to settle this litigation. Such Protected Material may be disclosed only to the categories of

24 persons and under the conditions described in this Order. Protected Material must be stored and

25 maintained by a Receiving Party at a location and in a secure manner that ensures that access is limited to

26 the persons authorized under this Order. When the litigation has been terminated, a Receiving Party must

27 comply with the provisions of section 13 below.

28          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the

                                                   9
                                      STIPULATED PROTECTIVE ORDER
     Case 1:19-cv-01658-DAD-BAM Document 40 Filed 01/15/21 Page 10 of 16

 1 court or permitted in writing by the Designating Party, a Receiving Party may disclose any information

 2 or item designated “CONFIDENTIAL” only to:

 3             (a) The Receiving Party’s Outside Counsel of Record in this action, as well as employees of
 4 said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

 5 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto

 6 as Exhibit A;

 7             (b) The officers, directors, and employees (including House Counsel) of the Receiving Party
 8 to whom disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment

 9 and Agreement to Be Bound” (Exhibit A);

10             (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is reasonably
11 necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

12 (Exhibit A);

13             (d) The Court and its personnel;
14             (e) Court reporters and their staff, professional jury or trial consultants, mock jurors, and
15 Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have signed

16 the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

17             (f) During their depositions, witnesses in the action to whom disclosure is reasonably
18 necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless

19 otherwise agreed by the Designating Party or ordered by the Court. Pages of transcribed deposition
20 testimony or exhibits to depositions that reveal Protected Material must be separately bound by the court

21 reporter and may not be disclosed to anyone except as permitted under this Stipulated Protective Order.

22             (g) The author or recipient of a document containing the information or a custodian or other
23 person who otherwise possessed or knew the information.

24 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
25 LITIGATION

26          If a Party is served with a subpoena or a court order issued in other litigation that compels
27 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party must:

28             (a) promptly notify in writing the Designating Party. Such notification shall include a copy of

                                                 10
                                    STIPULATED PROTECTIVE ORDER
     Case 1:19-cv-01658-DAD-BAM Document 40 Filed 01/15/21 Page 11 of 16

 1 the subpoena or court order;

 2              (b) promptly notify in writing the party who caused the subpoena or order to issue in the other
 3 litigation that some or all of the material covered by the subpoena or order is subject to this Protective

 4 Order. Such notification shall include a copy of this Stipulated Protective Order; and

 5              (c)    cooperate with respect to all reasonable procedures sought to be pursued by the
 6 Designating Party whose Protected Material may be affected.

 7          If the Designating Party timely seeks a protective order, the Party served with the subpoena or
 8 court order shall not produce any information designated in this action as “CONFIDENTIAL” before a

 9 determination by the court from which the subpoena or order issued, unless the Party has obtained the

10 Designating Party’s permission. The Designating Party shall bear the burden and expense of seeking

11 protection in that court of its confidential material – and nothing in these provisions should be construed

12 as authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from another

13 court.

14 9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
15 LITIGATION

16              (a) The terms of this Order are applicable to information produced by a Non-Party in this
17 action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in connection

18 with this litigation is protected by the remedies and relief provided by this Order. Nothing in these

19 provisions should be construed as prohibiting a Non-Party from seeking additional protections.
20              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-Party’s
21 confidential information in its possession, and the Party is subject to an agreement with the Non-Party not

22 to produce the Non-Party’s confidential information, then the Party shall:

23                    (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of
24 the information requested is subject to a confidentiality agreement with a Non-Party;

25                    (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in this
26 litigation, the relevant discovery request(s), and a reasonably specific description of the information

27 requested; and

28                    (3) make the information requested available for inspection by the Non-Party.

                                                    11
                                       STIPULATED PROTECTIVE ORDER
      Case 1:19-cv-01658-DAD-BAM Document 40 Filed 01/15/21 Page 12 of 16

 1              (c) If the Non-Party fails to object or seek a protective order from this court within 14 days of
 2 receiving the notice and accompanying information, the Receiving Party may produce the Non-Party’s

 3 confidential information responsive to the discovery request. If the Non-Party timely seeks a protective

 4 order, the Receiving Party shall not produce any information in its possession or control that is subject to

 5 the confidentiality agreement with the Non-Party before a determination by the court. Absent a court

 6 order to the contrary, the Non-Party shall bear the burden and expense of seeking protection in this court

 7 of its Protected Material.

 8 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 9          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material
10 to any person or in any circumstance not authorized under this Stipulated Protective Order, the

11 Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

12 disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

13 inform the person or persons to whom unauthorized disclosures were made of all the terms of this

14 Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to Be

15 Bound” that is attached hereto as Exhibit A.

16 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
17 MATERIAL

18          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced
19 material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties are
20 those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

21 whatever procedure may be established in an e-discovery order that provides for production without prior

22 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an

23 agreement on the effect of disclosure of a communication or information covered by the attorney-client

24 privilege or work product protection, the parties may incorporate their agreement in the stipulated

25 protective order submitted to the court.

26 12.     MISCELLANEOUS
27          12.1 Right to Further Relief. Nothing in this Order abridges the right of any person to seek its
28 modification by the Court in the future.

                                                   12
                                      STIPULATED PROTECTIVE ORDER
      Case 1:19-cv-01658-DAD-BAM Document 40 Filed 01/15/21 Page 13 of 16

 1          12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective Order no
 2 Party waives any right it otherwise would have to object to disclosing or producing any information or

 3 item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any right

 4 to object on any ground to use in evidence of any of the material covered by this Protective Order.

 5          12.3 Filing Protected Material. Without advanced written permission from the Designating Party
 6 or a court order secured after appropriate notice to all interested persons, the Receiving Party may not file

 7 in the public record in this action any Protected Material. A Party that seeks to file under seal any Protected

 8 Material must comply with Eastern District Local Rule 141 and/or 141.1, to the extent applicable.

 9          12.4 Public Dissemination of Protected Material. A Receiving Party shall not publish, release,
10 post, or disseminate Protected Material to any persons except those specifically delineated and

11 authorized by this Stipulation and Order; nor shall a Receiving Party publish, release, leak, post, or

12 disseminate Protected Material to any news media, member of the press, website, or public form (except

13 as permitted under section 12.3 regarding filings with the court in this action and under seal).

14 13.     FINAL DISPOSITION
15          Within 60 days after the final disposition of this action, as defined in paragraph 4, each Receiving
16 Party must return all Protected Material to the Producing Party or destroy such material. As used in this

17 subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries, and any

18 other format reproducing or capturing any of the Protected Material. Whether the Protected Material is

19 returned or destroyed, the Receiving Party must submit a written certification to the Producing Party (and,
20 if not the same person or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by

21 category, where appropriate) all the Protected Material that was returned or destroyed and (2) affirms that

22 the Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format

23 reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel are

24 entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

25 legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work product,

26 and consultant and expert work product, even if such materials contain Protected Material. Any such

27 archival copies that contain or constitute Protected Material remain subject to this Protective Order as set

28 forth in Section 4.

                                                    13
                                       STIPULATED PROTECTIVE ORDER
     Case 1:19-cv-01658-DAD-BAM Document 40 Filed 01/15/21 Page 14 of 16

 1 IT IS SO STIPULATED.

 2
     Dated: January 14, 2021                    GOYETTE & ASSOCIATES, INC.
 3                                              A Professional Law Corporation

 4
                                                /s/ Gary G. Goyette
 5                                              GARY G. GOYETTE
 6                                              Attorneys for Plaintiffs LA-KEBBIA WILSON and
                                                CHARLES SMITH
 7
     Dated: January 14, 2021                    BETTS & RUBIN, A Professional Corporation
 8

 9                                              /s/ Joseph D. Rubin
10                                              JOSEPH D. RUBIN
                                                Attorneys for Defendant CITY OF FRESNO
11
     Dated: January 14, 2021                    Bruce J. Berger Law Firm, Inc.
12

13
                                                /s/ Bruce J. Berger_________________
14                                              BRUCE J. BERGER
                                                Attorneys for Defendant HOWARD LACY
15

16        Pursuant to Eastern District of California Civil Local Rule 131(e), I attest that I obtained

17 concurrence in the filing of this document from all of the above signatories.

18
     Dated: January 14, 2021                    GOYETTE & ASSOCIATES, INC.
19
                                                A Professional Law Corporation
20

21                                              /s/ Gary G. Goyette
                                                GARY G. GOYETTE
22                                              Attorneys for Plaintiffs LA-KEBBIA WILSON and
                                                CHARLES SMITH
23

24

25

26

27

28

                                                  14
                                     STIPULATED PROTECTIVE ORDER
     Case 1:19-cv-01658-DAD-BAM Document 40 Filed 01/15/21 Page 15 of 16

 1
                                                    EXHIBIT A
 2
                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
     I, _____________________________ [print or type full name], of _________________ [print or type
 4
     full address], declare under penalty of perjury that I have read in its entirety and understand the
 5
     Stipulated Protective Order that was issued by the United States District Court for the Eastern District
 6
     of California on _______ in the case of Wilson v. City of Fresno, et. al., 1:19-cv-01658-DAD-BAM. I
 7
     agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I
 8
     understand and acknowledge that failure to so comply could expose me to sanctions and punishment
 9
     in the nature of contempt. I solemnly promise that I will not disclose in any manner any information
10
     or item that is subject to this Stipulated Protective Order to any person or entity except in strict
11
     compliance with the provisions of this Order.
12
     I further agree to submit to the jurisdiction of the United States District Court for the Eastern District of
13
     California for the purpose of enforcing the terms of this Stipulated Protective Order, even if such
14
     enforcement proceedings occur after termination of this action.
15
     I hereby appoint                                             [print     or    type     full    name]       of
16
     _______________________________________ [print or type full address and telephone number] as my
17
     California agent for service of process in connection with this action or any proceedings related to
18
     enforcement of this Stipulated Protective Order.
19
20
     Date: ______________________________________
21

22
     City and State where sworn and signed: _________________________________
23

24
     Printed name: _______________________________
25

26
     Signature: __________________________________
27

28

                                                   15
                                      STIPULATED PROTECTIVE ORDER
      Case 1:19-cv-01658-DAD-BAM Document 40 Filed 01/15/21 Page 16 of 16

 1
                                                    ORDER
 2
           The Court adopts the stipulated protective order submitted by the parties. The parties are
 3
      advised that pursuant to the Local Rules of the United States District Court, Eastern District of
 4
      California, any documents subject to this protective order to be filed under seal must be accompanied
 5
      by a written request which complies with Local Rule 141 prior to sealing. The party making a
 6
      request to file documents under seal shall be required to show good cause for documents attached to
 7
      a non-dispositive motion or compelling reasons for documents attached to a dispositive
 8
      motion. Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009). Within five (5)
 9
      days of any approved document filed under seal, the party shall file a redacted copy of the sealed
10
      document. The redactions shall be narrowly tailored to protect only the information that is
11
      confidential or was deemed confidential. Also, the parties shall consider resolving any dispute
12
      arising under this protective order according to the Court’s informal discovery dispute procedure.
13

14
     IT IS SO ORDERED.
15
       Dated:     January 15, 2021                           /s/ Barbara    A. McAuliffe            _
16
                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26

27

28

                                                   16
                                      STIPULATED PROTECTIVE ORDER
